Citation Nr: 1046435	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-13 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for osteoarthritis, right knee, status-post torn medial meniscus.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for bilateral plantar fasciitis with hallux valgus.

3.  Entitlement to an initial compensable evaluation for a left 
wrist ganglion cyst, post-operative with scar.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1993 to September 
2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by 
degenerative joint disease with pain on motion; extension is 
full; flexion is not limited to less than 45 degrees; and the 
disability is not productive of locking, lateral instability, or 
recurrent subluxations.

3.  The Veteran's bilateral hallux valgus has never been 
surgically treated and is not so severe as to be the equivalent 
to amputation of either great toe. 

4.  The Veteran's plantar fasciitis with hallux valgus does not 
manifest in objective evidence of marked deformity, pain on 
manipulation and use accentuated, indication of swelling on use 
or characteristic callosities and she does not have marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement or severe spasm of the tendo Achilles 
on manipulation that is not improved by orthopedic shoes or 
appliances.

5.  The Veteran's bilateral plantar fasciitis with hallux valgus 
manifests in impairment that does not exceed that of moderate 
bilateral pes planus.

6.  The Veteran's ganglion cyst of the left wrist is manifested 
by no significant symptoms or functional impairment. 



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5258, 5260, 5261 (2010). 

2.  The criteria for an initial rating in excess of 10 percent 
for bilateral plantar fasciitis with hallux valgus have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.20, 4.71a, Diagnostic Codes 5276, 5280 (2010). 

3.  The criteria for the assignment of an initial compensable 
disability rating for a left wrist ganglion cyst have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5015, 5215; §  4.118, 
Diagnostic Code 7804 (2010). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-
330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making 
the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided with the notice 
required under the VCAA, to include notice with respect to the 
effective-date element of the claims, by letter mailed in June 
2006, prior to the initial adjudication of the claims.

Compensation and Pension exam results printed January 11, 2010, 
indicate that the Veteran failed to report for her scheduled 
examinations.  

In March 2010 and May 2010 supplemental statements of the case, 
the RO notified the Veteran that she was considered to have 
failed to report for the examinations.  The Veteran was provided 
30 days to respond, but did not.  The Board observes that the 
supplemental statements of the case were sent to the Veteran's 
address of record (the same address as the prior examination 
notice) and were not returned as undeliverable.  

In reviewing the examination request, it appears that the 
Veteran's address was correctly listed and therefore, the 
presumption of regularity applies.  Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (the "presumption of regularity" applies 
to the official acts of public officers, and in the absence of 
clear evidence to the contrary, it must be presumed that they 
have properly discharged their official duties).  

In sum, the Veteran failed to report for VA examinations 
scheduled in conjunction with her claims and she has not provided 
good cause for her failure to appear.  

Additionally, the Board notes that the Veteran indicated in an 
April 2008 statement that there were additional relevant 
treatment records concerning August 2007 surgery on her left 
wrist cyst.  The RO, in a December 2008 letter, requested that 
the Veteran submit the treatment records or use the enclosed VA 
Form 21-4142 which would authorize the RO to request the records.  
The Veteran did not respond to this letter.

The Board notes that the duty to assist is a two-way street.  If 
the Veteran wishes help in developing her claim, she cannot 
passively wait for it in those circumstances where she may or 
should have information that is essential in obtaining the 
relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As information obtained at the VA examinations would be 
highly relevant evidence in establishing the current severity of 
the Veteran's service-connected conditions, she has a duty to 
report for such examinations or, at the very least, to respond to 
the examination notices.  The Veteran's total lack of response to 
the notices of examination and request for additional treatment 
records from the RO speaks against finding remand is warranted 
for another VA examination or to obtain additional private 
treatment records.  Thus, the Board finds that the Veteran's 
claims will be rated based on the current evidence of record. 

The record reflects that service treatment records and some 
pertinent post-service medical records have been obtained.  The 
Veteran has not identified any other evidence that could be 
obtained to substantiate the claims with the exception of the 
aforementioned.  The Board also is unaware of any such evidence.  
Therefore, the Board is satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R.          §§ 3.321(a), 4.1 
(2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2010).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 percent 
evaluation if flexion is limited to 15 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 percent 
evaluation if extension is limited to 15 degrees, a 30 percent 
evaluation if extension is limited to 20 degrees, a 40 percent 
evaluation if extension is limited to 30 degrees or a 50 percent 
evaluation if extension is limited to 45 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5261.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2010) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2010).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance. According to this regulation, 
it is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to these elements. In addition, the 
regulations state that the functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran undertaking the motion. Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability. It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint. 38 C.F.R. § 4.59 
(2010).

Knee impairment with recurrent subluxation or lateral instability 
warrants a 10 percent evaluation if it is slight, a 20 percent 
evaluation if it is moderate or a 30 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage with frequent episodes of locking, 
pain, and effusion into the joint warrants a 20 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2010).  However, this does not 
preclude the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 
1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of 
the leg) and Diagnostic Code 5261 (limitation of extension of the 
leg), may be assigned for disability of the same joint. VAOGCPREC 
9-2004 (September 17, 2004).

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Under Diagnostic Code 5276, a noncompensable evaluation is for 
assignment for mild pes planus with symptoms relieved by a built-
up shoe or arch support.  A 10 percent evaluation is for 
assignment for pes planus with evidence of weight bearing line 
over or medial to the great toe, inward bowing of the tendo 
Achillis, pain on manipulation and use of the feet whether the 
disability is unilateral or bilateral.  For a severe pes planus 
disability, the rating criteria contemplates objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indications of swelling on use 
with characteristic callosities, with a 20 percent evaluation 
assigned for a unilateral disability and a 30 percent evaluation 
for a bilateral disability.  Lastly, 30 and 50 percent 
evaluations may be assigned for unilateral and bilateral pes 
planus, respectively, that is pronounced with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation that is not improved by orthopedic shoes or 
appliances.

The Rating Schedule provides that unilateral hallux valgus will 
be rated 10 percent disabling if it has been operated upon with 
resection of the metatarsal head, or if it is so severe as to be 
the equivalent to the amputation of the great toe.  38 C.F.R. § 
4.71a, Diagnostic Code 5280 (2010).
 
In every instance in which the Rating Schedule does not provide 
for a zero percent evaluation under a particular Diagnostic Code, 
a zero percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31. 
 
Disabilities from other foot injuries are rated 10 percent when 
moderate, 20 percent when moderately severe, and 30 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  With 
actual loss of use of the foot, a 40 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5167 (2010). 
 
Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  

Under Diagnostic Code 5215, limitation of the wrist, a 10 percent 
evaluation is warranted for palmar flexion limited in line with 
forearm, or where dorsiflexion is less than 15 degrees. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  A 10 percent rating is assignable 
for a scar that is superficial and painful on examination.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  Scars may also be rated 
based on any limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Right Knee

The Veteran contended in an April 2008 statement that she should 
receive a higher rating for her right knee as she is less mobile 
due to this disability; she has to wear a knee brace some days; 
she has swelling with four to five days of incapacitation 
afterward; she is unable to squat and she has to be very careful 
when she gets up as sometimes it feels like her knee may give 
out.

The Veteran was afforded a VA authorized examination during June 
2006.  The Veteran indicated at that time that she had stiffness, 
swelling, lack of endurance, constant pain at 7 out of 10 at 
worst, tenderness around the knee area with no incapacitation and 
no functional impairment.  On objective examination, the 
Veteran's gait was normal; there was some crepitus, tenderness, 
weakness, and guarding; no subluxation; no swelling; no 
cellulitis or inflammation; no redness or heat; no effusions; and 
no ankylosis.  The Veteran's range of motion was from 0 to 140 
degrees with pain occurring at 140 degrees.  There were pain and 
lack of endurance but no fatigue, weakness or incoordination 
after repetitive movements.  Additionally, the patella was 
normal; the joints were stable; and varus, valgus, Drawer and 
McMurray's tests were negative.  X-rays of the right knee showed 
mild early degenerative changes involving the medial compartment 
of the knee but without significant osteophytes or joint space 
narrowing.  

VA treatment records show that during September 2008, the Veteran 
reported her knee was not bothering her too much.  During January 
2009, the Veteran reported pain in her knees at 4 out of 10; she 
could not kneel; knee range of motion was 0 to 140 degrees; with 
no effusion; soreness to palpitation; unable to elicit a 
McMurray; negative Lachman test; stable to varus and valgus 
testing; anterior and posterior drawer tests were negative; with 
no subluxation; 5/5 motor distally and 2+ dorsalis pedis pulses.  
X-rays performed at that time showed no significant arthritic 
changes.  The Veteran was diagnosed with chondromalacia patella 
and referred to physical therapy for evaluation.  Knee braces 
were ordered.  

An April 2010 physical therapy note indicates that X-rays of the 
Veteran's right knee showed some mild medial and lateral 
compartment osteophyte formation with preservation of the joint 
spaces.

A May 2009 orthopedic surgery outpatient note indicates that the 
Veteran had crepitus with range of motion of her right knee; with 
effusion; no erythema; range of motion was from 0 to 130 degrees 
approximately; no tenderness to palpitation; stable to valgus and 
varus stress; with her right lower extremity being distally 
neurovascularly intact.  The impression was that the Veteran' 
bilateral knee chondromalacia patella was improving.  

The Board finds that the Veteran's current right knee disability 
warrants a 10 percent disability rating under Diagnostic Code 
5003, based on the Veteran's diagnosed degenerative joint disease 
and the documented pain on motion.  

However, the disability does not warrant a rating higher than 10 
percent.
In this regard, the Board notes that the objective evidence shows 
that the Veteran has no limitation of extension and that she has 
only slight limitation of flexion.  The medical evidence shows 
that there is no additional limitation of motion due to pain, 
weakness, fatigability, or incoordination.  Therefore, the 
disability does not warrant more than a 10 percent rating under 
Diagnostic Code 5260 or a separate compensable rating under 
Diagnostic Code 5261.

The aforementioned VA examinations disclosed no evidence of 
recurrent subluxation or lateral instability, and there is no 
other objective evidence of recurrent subluxation or lateral 
instability.  Therefore, a separate rating under Diagnostic Code 
5257 is not warranted.  In addition, none of the medical evidence 
shows that the Veteran has experienced locking of the knee.  
Therefore, a higher rating under Diagnostic Code 5258 is not in 
order.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's right knee warranted more than a 10 percent  rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral Plantar Fasciitis with Hallux Valgus

The Veteran indicated in an April 2008 statement that her feet 
constantly ache and her right foot had a bunion forming; also, 
her big toe is always numb and the bone on both sides is always 
sore around the joint. 

The report of the Veteran's June 2006 VA authorized examination 
indicates that the Veteran complained of pain of an aching and 
sticking quality in her feet, at 8 out of 10 at worst.  The 
Veteran's gait was noted as normal.  On objective examination, 
there was no deformity of the Veteran's feet; pain on motion and 
tenderness were slight; Achilles tendons were normal; no claw 
feet; no pes planus; no hammertoes; no Morton metatarsalgia 
noted; and no hallux rigidus.  X-rays indicated a minor 
overgrowth of the medial aspect of the distal first metatarsal 
bilaterally.  The Veteran was diagnosed with bilateral plantar 
fasciitis with hallux valgus.  There was no functional 
impairment; no arthritis by X-ray evidence; and the physical 
examination was unremarkable.  

VA records indicate that the Veteran complained of bilateral foot 
pain during January 2010 with a subsequent referral to podiatry.  
The Veteran's podiatry consult in February 2010 indicates that 
she had pain at the third intermetatarsal head space of the left 
foot; with no relief from Motrin or orthotics; with aggravation 
from walking or stooping.  On objective examination, vascular 
status was intact; there was no edema or erythema; intact 
neurological sensation; with X-rays indicating unusually close 
approximation of the second and third metatarsal heads of the 
left foot but not the third and fourth metatarsal heads of the 
left foot.  

X-rays results during January 2010 indicate no acute fracture or 
dislocation; no heel spur; with plantar arches within normal 
limits.

The Board notes that the Veteran was initially rated under 
Diagnostic Code 5276 for bilateral pes planus.  The Board notes 
in this regard that the Veteran's condition does not warrant a 
higher rating under this Diagnostic Code as there is no objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, or characteristic 
callosities.

Additionally, the rating schedule provides that unilateral hallux 
valgus will be rated 10 percent disabling if it has been operated 
upon with resection of the metatarsal head, or if it is so severe 
as to be the equivalent to the amputation of the great toe.  The 
Board notes that there is no indication in the record that the 
Veteran has had any foot operations and there is no indication 
that the Veteran's hallux valgus on either foot is equivalent to 
amputation of the great toe.  

The Board also finds that the disability should not be assigned 
compensable ratings under Diagnostic Code 5284 for foot injuries 
because the evidence of record indicates that the Veteran's the 
impairment in each foot is less than that contemplated by a 
moderate foot injury.  The Board notes in this regard that the VA 
examination revealed the Veteran's gait is normal; she has only 
slight pain on motion and tenderness; the physical examination 
was unremarkable and the examiner indicated that there was no 
functional impairment.  

The Board additionally notes that there is no hammer toe, no 
hallux rigidus, no metatarsalgia and no claw foot, as noted 
during the Veteran's VA examination.  Additionally, there is no 
indication that there is malunion or nonunion of the tarsal or 
metatarsal bones.  Thus, Diagnostic Codes for these conditions 
are not for application.

To conclude, the Board finds that the Veteran's bilateral plantar 
fasciitis with hallux valgus does not warrant a rating higher 
than the Veteran's current 10 percent disability rating.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's bilateral foot disability warranted more than a 10 
percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Left Wrist Ganglion Cyst

The Veteran indicated in an April 2008 statement that she had 
additional surgery during August 2007 for the cyst on her wrist 
which was a success; since the surgery, she no longer has the 
cyst but at times her wrist does get tender with occasional pain.

The Veteran's VA authorized examination report, conducted during 
June 2006, indicates that the Veteran had two prior surgeries for 
her left wrist cyst.  The examiner reported a 1.25 centimeter by 
.05 centimeter level scar with no tenderness, no disfigurement, 
no ulceration, no adherence, no inflammation, no tissue loss, no 
keloid formation, no hypo/hyper pigmentation, no abnormal 
texture.  The range of motion of the left wrist was normal:  70 
degrees of dorsiflexion, 80 degrees of palmar flexion, 20 degrees 
of radial deviation, and 45 degrees of ulnar deviation.  There 
was no pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  There was no cyst 
palpitated.  A left wrist X-ray had negative results.  

Upon review of the VA examination reports, additional medical 
evidence of record, and statements of the Veteran, the Board 
finds that a compensable disability rating is not warranted for 
the Veteran's wrist disability.  In this regard, the Board notes 
that the Veteran has no limitation of her range of motion evident 
in her June 2006 examination.  Additionally, there is no evidence 
in the record, nor has the Veteran indicated, that her residual 
scar from her left wrist surgeries is painful.  Thus, considering 
Diagnostic Codes for wrist impairment and for scars, there is no 
Diagnostic Code which provides for a compensable rating for the 
Veteran's left wrist disability.  The Board notes in this regard 
that the Veteran's scar is only 1.25 centimeter by .05 
centimeter, with no tenderness, no disfigurement, no ulceration, 
no adherence, no inflammation, no tissue loss, no keloid 
formation, no hypo/hyper pigmentation and no abnormal texture.

The Board additionally notes that the Veteran declined to submit 
or authorize the RO to obtain treatment records from her reported 
August 2007 right wrist surgery.  Also, the Board reiterates that 
the Veteran missed her January 2010 re-evaluation of her left 
wrist disability. 

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's left wrist disability warranted a compensable rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2010).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided in 
the rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extra-schedular consideration is required.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).

Here, the record reflects that the manifestations of the 
disabilities are contemplated by the schedular criteria.  
Accordingly, the Board has concluded that referral of this case 
for extra-schedular consideration is not in order.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
osteoarthritis, right knee, status-post torn medial meniscus is 
denied

Entitlement to an initial evaluation in excess of 10 percent for 
bilateral plantar fasciitis with hallux valgus is denied.

Entitlement to an initial compensable evaluation for a left wrist 
ganglion cyst, post-operative with scar is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


